DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The most relevant piece of prior art submitted in the IDS is the Frese “Frese Delta T Control System” reference. While the reference clearly recites nearly all of the elements of the independent claims, it does not indicate anywhere that the fluid is a liquid. As every independent claim in the present application requires that the controlled material be a liquid, this reference does not fit the criteria of 35 U.S.C. 102 for rejection.

Allowable Subject Matter
Claims 1-20 remain allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEVON RUSSELL/                Primary Examiner, Art Unit 3763